On Rehearing.
SOMMERVILLE, J.
Certain members of the Good Hope Second Baptist Church sought and obtained a mandamus to compel the board of deacons or trustees to hold an annual election, at which the pastor and the board of deacons or trustees should be elected. The election was held, and certain persons were declared to have been elected pastor and members of the board of deacons or trustees. An appeal has been taken by defendants from the judgment confirming and promulgating the returns of the election.
[5] The record does not contain any evidence as to the amount involved. The pastor, without doubt, was to receive a salary for his services; but there is no evidence going to show what the amount thereof might be. The deacons or trustees do not appear to be entitled to salaries.
There is a stipulation in the record to the following effect:
“It is admitted that the amount involved herein is in excess of the amount sufficient to give jurisdiction to the Supreme Court on appeal, and that in the event of an appeal from the district court judgment herein the appeal shall be taken to and prosecuted in the Supreme Court of Louisiana.”
But this court has jurisdiction in cases involving an amount in excess of $2,000, and this amount must appear affirmatively upon the record. Jurisdiction cannot be conferred by agreement of litigants. Rownd v. Comish, 130 La. 739, 58 South. 528; Landry v. Gonzales, 142 La. 577, 77 South. 287; Aubert v. Burns, 142 La. 895, 77 South. 782; Oberly v. Calcasieu Parish School Board, 142 La. 788, 77 South. 600; Williamson v. Cridelle, 143 La. 1098, 79 South. 873; Cusachs v. Salmen Co., 144 La. 411, 80 South. 608, this day decided.
In accordance with the provisions of Act No. 56 of 1904, p. 135, as amended by Act No. 19 of 1912, p. 25, it is ordered that this case be transferred to the Court of Appeal for the parish of Orleans; appellants to pay the costs of this court.
DAWKINS, J., takes no part.